Citation Nr: 1428517	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  08-04 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a bilateral leg disability, claimed as residuals of bilateral leg fractures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service from January 1982 to June 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In January 2011, a hearing was held before the undersigned Acting Veterans Law Judge (VLJ) of the Board.  Relevant to this proceeding, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ explained the issue that is before the Board.  The representative and the VLJ asked questions to ascertain whether the Veteran had submitted evidence in support of his claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim on appeal.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

This case was brought before the Board in August 2011, at which time the claim was remanded to the Agency of Original Jurisdiction (AOJ) for further development.

In July 2012, the Veteran submitted a private medical statement associating the disabilities of fibromyalgia and posttraumatic stress disorder (PTSD) to her active service.  However, as neither issue has been adjudicated by the AOJ in the first instance, they are not within the Board's jurisdiction at the present time.  Therefore, the issues of entitlement to service connection for fibromyalgia and PTSD are REFERRED to the AOJ for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDING OF FACT

A chronic bilateral leg disability was not manifested in active service and any current bilateral leg disability is not otherwise etiologically related to such service.


CONCLUSION OF LAW

A bilateral leg disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA provided the Veteran a notice letter in December 2006 that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate her underlying claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran was afforded a VA examination addressing her bilateral leg disability in September 2011.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2013); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  This VA examination is adequate for the purposes of determining service connection, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Having provided the Veteran with an adequate examination, and obtaining all identified outstanding medical records that may be available, VA has substantially complied with the August 2011 Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Further, where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran has not been diagnosed with a chronic disease of the bilateral legs under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology do not apply in the instant case.

While the evidence reveals that the Veteran currently suffers from a bilateral leg disability, diagnosed as bilateral shin splints, the competent, probative evidence of record does not etiologically link the Veteran's current disability to her service or any incident therein.  Service treatment records are absent an indication of treatment for, or complaints of, a bilateral leg disability, to include bilateral leg fractures.  

The Board acknowledges the Veteran's testimony that she suffered from bilateral leg pain after a long run, and was placed on crutches and informed she suffered bilateral leg fractures.  See, e.g., January 2011 hearing transcript.  However, assuming that the Veteran did suffer such pain and was placed on crutches, there is no indication that she suffered from leg fractures and/or a chronic leg disability during her period of active service from January to June 1982.  In this regard, the Board notes records related to the Veteran's service with the National Guard are absent reports of a history of leg fractures, even though she did report a history of rib fractures in 1980.  See, e.g., April 1994 Report of Medical History.  Furthermore, the Veteran herself denied a history of impaired use of her legs and feet in September 1993, and several physical examinations performed in conjunction with her service with the National Guard found her lower extremities to be clinically normal.  In light of such evidence, the Board finds the Veteran's reports of bilateral leg fractures in service are not credible.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the Board's principal responsibility to assess the credibility, and therefore the probative value, of proffered evidence of record in its whole).  Therefore, the Board further finds the Veteran did not suffer a chronic bilateral leg disability during active service.  

Post-service evidence includes the report of a May 2009 MRI testing, at which there was no evidence found of acute fracture, dislocation or bone destruction of either the right or left leg.  A December 2009 private radiology consultation report found no fractures and normal soft tissues, and specifically found there to be no explanation for the Veteran's reported tibial pain.

The Veteran was afforded a VA examination in September 2011, during which the examiner diagnosed the Veteran with bilateral shin splints at the medial tibial ridge, with no evidence of compartment syndrome or neurologic limitation with intact range of motion.  After reviewing the Veteran's service treatment records and claims folder, examining the Veteran and obtaining a history from the Veteran, the VA examiner stated that the Veteran's bilateral shin splints are less likely than not related to her period of active service.  In this regard, the VA examiner noted that, with no known laxity of the knees or tibiofibular space in service, her current bilateral shin splints are a separate and new condition from that she reports she experienced in service, which resolved.  The examiner found the current bilateral shin splints are more likely related to her (non-service connected) osteopenia.

In sum, the Board finds that there is no evidence of a chronic bilateral leg disability in service.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current bilateral shin splints and her period of active service.  The preponderance of the evidence is against this aspect of the Veteran's claim.  The Veteran has produced no competent evidence or medical opinion in support of her claim, and the negative VA examiner's opinion weighs against granting the Veteran's claim.

The Board acknowledges that the Veteran herself has claimed that she suffers from a bilateral leg disability as directly related to her active service.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, she is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology alone cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a bilateral leg disability, claimed as residuals of bilateral leg fractures, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for a bilateral leg disability, claimed as residuals of bilateral leg fractures, is denied.



____________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


